In the

United States Court of Appeals
               For the Seventh Circuit

No. 06-3376

L YNNE B LOCH, H ELEN B LOCH and N ATHAN B LOCH,

                                                Plaintiffs-Appellants,
                                  v.


E DWARD F RISCHHOLZ and S HORELINE T OWERS
C ONDOMINIUM A SSOCIATION,
                                   Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 05 C 5379—George W. Lindberg, Judge.



    A RGUED M AY 13, 2009—D ECIDED N OVEMBER 13, 2009




  Before E ASTERBROOK, Chief Judge, and B AUER, POSNER,
K ANNE, W OOD , E VANS, SYKES, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. In this case, we consider whether
condominium owners can sue their condo association
under the Fair Housing Act (FHA), 42 U.S.C. §§ 3601 et seq.,



  Circuit Judges Flaum, Rovner, and Williams took no part
in the consideration of this case.
2                                                 No. 06-3376

for alleged religious and racial discrimination that took
place after the owners bought their condo unit. We high-
light the word “after” because based on a prior opinion
from this court, Halprin v. Prairie Single Family Homes of
Dearborn Park Ass’n, 388 F.3d 327 (7th Cir. 2004), the
district court concluded that condo owners couldn’t rely
on the FHA to safeguard their rights from any
post-acquisition discrimination. We took this case to the
full court to consider this important question. Upon
careful review of the FHA and our prior opinion in
Halprin, we conclude that in some circumstances home-
owners have an FHA cause of action for discrimination
that occurred after they moved in. On the facts of this
case, we conclude that Lynne, Helen, and Nathan Bloch
have offered enough evidence to allow a trier of fact to
decide whether they suffered intentional discrimination
at the hands of the Shoreline Towers Condo Association
and its president Edward Frischholz. We therefore
reverse the summary judgment granted against the Blochs.


                 I. The Mezuzah Dispute
  At the center of this case is a little rectangular box, about
six inches tall, one inch wide, and one inch deep, which
houses a small scroll of parchment inscribed with
passages from the Torah, the holiest of texts in Judaism. 1
The scroll is called a mezuzah (or in the plural form,


1
  The inscribed passages from the Torah are Deuteronomy 6:4-9,
11:13-21, translated in English in The Five Books of Moses 912-
13, 937 (Robert Alter trans., 2004).
No. 06-3376                                               3

mezuzot or mezuzoh). Though small in size, the mezuzah
is a cental aspect of the Jewish religious tradition—many
Jews believe they are commanded by God to affix
mezuzot on the exterior doorposts of their dwelling (spe-
cifically, on the right doorpost when facing into the home,
one-third of the way down from the top of the door-
way, within about three inches of the doorway opening).
Many Jews touch and kiss the mezuzah and pray when
entering a home with a mezuzah on the doorpost.2
  The Blochs, long-time residents of three units in the
Shoreline Towers condominium building, are Jewish. As
residents, the Blochs are subject to the rules and regula-
tions enacted by the Condo Association’s Board of Man-
agers. For approximately three decades, the Blochs dis-
played mezuzot on the doorposts outside of their condo
units without objection.
  In 2001, the Association’s rules and regulations com-
mittee enacted a set of rules to govern certain activities
taking place outside the units in the common hallways.
Lynne chaired that committee at that time and voted
in favor of the rules. The “Hallway Rules,” as they have
come to be called, stated:
    Hallways
        1.    Mats, boots, shoes, carts or objects of
              any sort are prohibited outside Unit
              entrance doors.



2
  For a discussion of the mezuzah and its role in Judaism,
see T HE O XFORD D ICTIONARY OF THE JEWISH R ELIGION 460-61
(1997) (R. J. Zwi Werblowsky & Geoffrey Wigoder eds., 1997).
4                                                No. 06-3376

       2.   Signs or name plates must not be
            placed on Unit doors.
       3.   Pets must not be left unattended in the
            hall. Hallways should not be used as
            dog/pet runs.
       4.   No alterations to the common area
            hallways are allowed.
       5.   No playing with or riding of bicycles,
            tricycles, roller blades, etc. is allowed.
We’re most concerned with Hallway Rule 1. From the
Rules’ enactment until mid-2004, the Association did not
remove mezuzot or any other object affixed to the
outside of unit doors or doorposts, with the exception of
a few pictures, depicting a swastika, a marijuana plant,
and the Playboy bunny. Instead, the Association
ordinarily relied on Rule 1 to remove clutter from the
hallways.
  In May 2004, the Association began renovating the
building’s hallways and repainted the walls and doors. The
Association asked residents to remove everything from
their doors to prepare for the work. The Blochs obliged
and took down their mezuzot. When the work was fin-
ished, they put their mezuzot back up. But then, without
notice to the Blochs, the Association began removing and
confiscating the mezuzot. The Association said that
mezuzot on doorposts violated Hallway Rule 1, because
“objects of any sort” included mezuzot. It included more
than that, though, as the Association also confiscated
crucifixes, wreaths, Christmas ornaments, political
posters, and Chicago Bears pennants.
No. 06-3376                                                  5

  The Blochs voiced their concerns to the Association
and provided the Association with information ex-
plaining the religious significance of the mezuzah. For
example, a letter from the Chicago Rabbinical Council
explained that Jewish law requires mezuzot to be dis-
played on the exterior doorpost, rather than indoors.
Another letter explained that observant Jews could not
live in a place that prohibited them from affixing
mezuzot to their doorposts. But the Blochs received no
relief from Frischholz or the Association. Though
Frischholz knew as early as 2001 that removing mezuzot
would be a problem for Lynne Bloch, he made no effort
to stop the staff from repeatedly tearing them down.
Instead, he accused Lynne of being a racist, called her
a liar, encouraged other tenants to vote against her re-
election to the Association’s Board of Managers, and
told her that if she didn’t like the way the rules were
enforced, she should “get out.” He also admitted in his
deposition that, when Lynne was on the Board, he held
Board events on Friday evenings, despite knowing
that Lynne could not attend due to her religious obliga-
tions. When asked about whether he was aware of those
obligations, he answered affirmatively, stating, “She’s
perfectly able. She decides not to. . . . She says that she
can’t attend after sunset, because it is Shavus [sic].” 3 He



3
  Though transcribed as “Shavus,” Frischholz probably was
referring to “Shabbat” or “Sabbath,” which is the “weekly day
of rest observed from sunset on Friday until nightfall on
                                                 (continued...)
6                                               No. 06-3376

was well aware of Lynne’s fidelity to Judaic religious
practices.
  As for the Board, it rejected a formal proposal by the
Blochs to change the Rules. The Association went on to
warn the Blochs that they would be fined if they con-
tinued to display their mezuzot. So for over a year, each
time the Blochs put their mezuzot back up, the Associa-
tion took them down. We also know that the mezuzah of
at least one other Jew, Debra Gassman, was removed
pursuant to the reinterpretation of Rule 1.
  The mezuzah removals persisted even during the
funeral of Marvin Bloch, Lynne’s husband and Helen
and Nathan’s father, despite the Blochs’ request that the
mezuzot be left up for the seven-day Shivah, the Jewish
period of mourning.4 Frischholz had agreed to allow the
mezuzah to stay up during Shivah. The Association
also provided a coat rack and a card table, both of which
were placed in the hall outside the Blochs’ condo unit. A
jug of water was placed on the table so visitors could
wash their hands when returning from the cemetery.
Upon their return from the burial, though, the Blochs and
their guests, including a rabbi, were shocked to find
the doorpost empty once again. The Blochs were humili-



3
  (...continued)
Saturday,” T HE O XFORD D ICTIONARY OF THE JEWISH R ELIGION ,
supra, at 595; see also id. at 624 (defining “Shabbat”).
4
  For a discussion of Shivah, see T HE O XFORD D ICTIONARY
OF THE J EWISH R ELIGION , supra, at 638.
No. 06-3376                                                7

ated having to explain to the rabbi why, on the day of the
funeral, their mezuzah was not on the doorpost. The
coat rack and the table, however, were still sitting in
the hallway. The Blochs reaffixed the mezuzah after
retrieving it from the management office. But on three
more occasions during the week-long Shivah, the Blochs
were interrupted in their mourning as they confronted
the Shoreline Towers maintenance staff who came to
again take down their mezuzah. (Of course, we don’t
vouch for the veracity of these facts and the inferences
that can be drawn from them, but we must accept the
facts as true and construe reasonable inferences in the
Blochs’ favor at this stage in the proceedings.)
   On September 16, 2005, the Blochs filed this lawsuit,
seeking an injunction and damages for distress, humilia-
tion, and embarrassment. A magistrate judge entered
an order prohibiting the defendants from removing the
Blochs’ mezuzot, consistent with a rule change the
Board of Managers was considering. Shortly thereafter,
the Board ratified the change, which created an exception
to Hallway Rule 1 for religious objects. In the coming
months, the City of Chicago would amend its code to
proscribe in condos and rental properties restrictions on
affixing religious signs or symbols to doorposts. See Chi.,
Ill., Municipal Code, § 5-8-030(H). Soon thereafter, the
Illinois legislature followed suit. See 765 ILCS 605/18.4(h).
These legislative changes mooted the Blochs’ claim for
an injunction, but their claim for damages remains alive.
8                                               No. 06-3376

    II. The Proceedings Leading to Rehearing En Banc
  The Blochs sought relief on both federal and state
grounds. On the federal side, the Blochs asserted three
theories based on the FHA, 42 U.S.C. §§ 3604(a), 3604(b),
and 3617; and one on the Civil Rights Act, 42 U.S.C. § 1982.
The district court, however, granted summary judgment
for the defendants on each federal theory. The court
concluded that our decision in Halprin precluded FHA
claims under § 3604(a) and (b) for discrimination that
occurred while the Blochs owned their condo unit,
because Halprin said the FHA prohibited discrimination
only at the time of sale. The district court also found
that the record failed to show that the defendants
harbored any discriminatory animus based on religion or
race toward the Blochs. Since §§ 3617 and 1982 require
proof of discriminatory intent, the court found these
claims meritless as well. Finally, without any federal
claims left, the district court declined to exercise sup-
plemental jurisdiction over the Blochs’ state-law claims.
  The Blochs appealed to this court and the panel affirmed
over a dissent. Bloch v. Frischholz, 533 F.3d 562 (7th Cir.
2008). The majority agreed with the district court that
the Blochs failed to present sufficient evidence of inten-
tional discrimination to survive summary judgment. In
the majority’s view, the Hallway Rules were neutrally
adopted and enforced, so the Blochs merely sought a
religious accommodation. Id. at 565. Though the FHA
permits accommodations for disabilities, it is silent as to
religious accommodations. Id. Because we cannot create
what Congress left out, the majority concluded the
No. 06-3376                                               9

Blochs’ discrimination claims must fail, regardless of the
theory. Id.
  The dissent, on the other hand, didn’t see a request for
accommodation but rather a straightforward claim for
intentional discrimination. Id. at 572-73 (Wood, J., dis-
senting). The dissent examined the statute and found that
the Blochs could maintain a claim for post-sale discrim-
ination under the FHA; Halprin left enough room for
the Blochs to rely on § 3604(a) and (b). Id. at 570-71. Con-
cluding that the FHA could give the Blochs a cause of
action, the dissent went on to argue that, based on the
record, it does. The dissent contended that the majority
prematurely characterized the Blochs’ claim as one for
an exception to the supposedly neutral Hallway Rules.
Whether Hallway Rule 1 reached mezuzot at all, the
dissent argued, was a disputed material issue of fact.
Moreover, the dissent found that the Blochs marshaled
sufficient facts to show that the Association’s “reinter-
pretation” of the Hallway Rule in 2004 to include mezuzot
was intentionally discriminatory. In other words, though
Hallway Rule 1’s text was facially neutral, the record
contained evidence that the defendants’ enforcement of
it was done with discriminatory animus, allowing the
Blochs to proceed to trial. Id. at 572-73.


                III. The Fair Housing Act
 This case presents essentially two questions. First, under
which federal theories, if any, can the Blochs seek relief?
We focus exclusively on the three FHA provisions to
10                                                   No. 06-3376

determine whether any of them supports a claim for post-
sale discrimination.5 Second, did the Blochs offer suf-
ficient evidence of discrimination to proceed to trial on
one or more of their federal theories?
  We begin with the FHA. The Blochs argue they can
sustain independent claims under all three provisions, 42
U.S.C. §§ 3604(a), 3604(b), and 3617. The defendants, by
contrast, contend that none of these statutes provides
the Blochs an avenue for relief because the FHA, with
respect to condo owners, is addressed only to discrim-
ination that takes place in the sale of housing. They
assert that the FHA’s protections are left on the doorstep
as owners enter their new homes. We examine each of the
three theories in turn.


5
  We don’t need to discuss the Blochs’ § 1982 claim separately,
because that claim, like the FHA claims, will survive only if
the record demonstrates triable issues of fact on intentional
discrimination. See Morris v. Office Max, Inc., 89 F.3d 411, 413
(7th Cir. 1996). The parties do not dispute the legal underpin-
nings of the § 1982 theory, see Shaare Tefila Congregation v. Cobb,
481 U.S. 615, 617-18 (1987) (holding that Jews can sue for race
discrimination under § 1982), but only whether there are
sufficient facts to support it. We will return to discuss the
intentional discrimination concept and the relevant facts in
part IV, infra.
  Section 1982 provides that “[a]ll citizens of the United States
shall have the same right, in every State and Territory, as is
enjoyed by white citizens thereof to inherit, purchase, lease,
sell, hold, and convey real and personal property.” 42 U.S.C.
§ 1982.
No. 06-3376                                                   11

                    A. 42 U.S.C. § 3604(a)
  Section 3604(a) makes it unlawful “[t]o refuse to sell or
rent after the making of a bona fide offer, or to refuse to
negotiate for the sale or rental of, or otherwise make
unavailable or deny, a dwelling to any person because of
race, color, religion, sex, familial status, or national origin.”
The issue is whether this text prohibits any form of dis-
crimination after the buyer or renter signs on the dotted
line. (We recognize that the plaintiffs in this case are
owners rather than renters, but there is no reason that
there would be a distinction under the relevant pro-
visions of the FHA.) Our opinion in Halprin left little
room for a post-acquisition discrimination claim. Halprin
also involved allegations of anti-Semitic harassment;
members of the homeowners’ association allegedly
graffitied and vandalized the plaintiff’s property and
thwarted the plaintiff’s attempts to investigate this con-
duct. 388 F.3d at 328. This harassment did not give rise
to an FHA claim, we concluded in Halprin, because the
FHA by and large concerned only “access to housing.” Id.
at 329 (emphasis in original).
  Nonetheless, Halprin noted that “[a]s a purely semantic
matter the statutory language might be stretched far
enough to reach a case of ‘constructive eviction.’ ” Id. That
statutory language is the “otherwise make unavailable or
deny” part, which is not tethered to the words “sale or
rental” that constrain the other two § 3604(a) clauses.
Availability of housing is at the heart of § 3604(a). “Section
3604(a) is designed to ensure that no one is denied the
right to live where they choose for discriminatory rea-
12                                              No. 06-3376

sons.” Southend Neighborhood Improvement Ass’n v. County
of St. Clair, 743 F.2d 1207, 1210 (7th Cir. 1984). There
could be situations where a person is denied that right
after he or she moves in. Prohibiting discrimination at the
point of sale or rental but not at the moment of eviction
would only go halfway toward ensuring availability of
housing. A landlord would be required to rent to an
African-American but then, the day after he moves in,
could change all the locks and put up signs that said, “No
blacks allowed.” That clearly could not be what Congress
had in mind when it sought to create “truly integrated
and balanced living patterns.” Trafficante v. Metro. Life
Ins. Co., 409 U.S. 205, 211 (1972) (quotation omitted). So
we agree with Halprin that § 3604(a) may reach post-
acquisition discriminatory conduct that makes a
dwelling unavailable to the owner or tenant, somewhat
like a constructive eviction. See Evans v. Tubbe, 657 F.2d
661, 662-63 & n.3 (5th Cir. Unit A Sept. 1981) (concluding
that defendant’s depriving plaintiff-landowner access to
already-owned property on account of race arguably
violated § 3604(a)).
  The question here is whether the defendants have
made the Blochs’ units “unavailable” because of their
religion (or their race). Proving constructive eviction is a
tall order, but it’s the best analogy the Blochs give to
support their argument. Ordinarily, the plaintiff in such
a case must show her residence is “unfit for occupancy,”
often to the point that she is “compelled to leave.” B LACK’S
L AW D ICTIONARY 594 (8th ed. 2004). Plaintiffs must show
more than a mere diminution in property values, see
No. 06-3376                                                13

Southend Neighborhood, 743 F.2d at 1210; Cox v. City
of Dallas, Tex., 430 F.3d 734, 742-43 & n.21 (7th Cir. 2005),
more than just that their properties would be less
desirable to a certain group, see Tenafly Eruv Ass’n v.
Tenafly, 309 F.3d 144, 157 n.13 (3d Cir. 2002). Even in
Halprin, the allegations of the defendants’ blatantly dis-
criminatory acts, including spraying the plaintiff’s
yard with harmful chemicals, were insufficient to give
rise to a § 3604(a) claim. Availability, not simply habita-
bility, is the right that § 3604(a) protects. See Southend
Neighborhood, 743 F.2d at 1210 (“[Section 3604(a)] does not
protect the intangible interests in the already-owned
property raised by the plaintiffs [sic] allegations.”); Jersey
Heights Neighborhood Ass’n v. Glendening, 174 F.3d 180,
192 (4th Cir. 1999) (rejecting plaintiff’s claim that
selection of site for new highway construction violated
§ 3604(a) because plaintiff failed to allege that “anyone
has for discriminatory reasons been evicted from his
home or denied the right to purchase or rent housing”);
Clifton Terrace Assocs., Ltd. v. United Techs. Corp., 929 F.2d
714, 719 (D.C. Cir. 1991) (“A lack of elevator service is
a matter of habitability, not availability, and does not
fall within the terms of these subsections.”).
  Still, despite the analogy to constructive eviction,
nothing in § 3604(a) suggests that “unavailability” refers
only to the physical condition of the premises. “[C]ourts
have construed the phrase ‘otherwise make unavailable
or deny’ in subsection (a) to encompass mortgage ‘red-
lining,’ insurance redlining, racial steering, exclusionary
zoning decisions, and other actions by individuals or
14                                            No. 06-3376

governmental units which directly affect the availability
of housing to minorities.” Southend Neighborhood, 743
F.2d at 1209 & n.3 (citing cases). In other words, the
defendant need not burn the plaintiff’s house down for
the plaintiff to have an FHA claim. A defendant can
engage in post-sale practices tantamount to “redlining”
that make a plaintiff’s dwelling “unavailable.”
  The Blochs argue that the defendants’ reinterpretation
of Hallway Rule 1 rendered Shoreline Towers unavail-
able to them and other observant Jews because their
religion requires that they be able to affix mezuzot to
their doorposts. Letters from the Mezuzah Division of
Chicago Mitzvah Campaigns, the Rabbinical Council of
Chicago, and the Decalogue Society of Lawyers state
that Jewish law requires observant Jews to place
mezuzot on the exterior of their entrance doorposts. One
went so far as to explain that, “A Jew who is not
permitted to affix mezuzohs as aforesaid to all of the
doorposts of his dwelling would therefore be required
by Jewish Law not to live there.” We think this evidence
is sufficient to establish a dispute about whether
Shoreline Towers was unavailable to observant Jews.
  But was it ever unavailable to the Blochs? Though our
interpretation of unavailability under the FHA is undoubt-
edly a matter of federal law, an analogy to the common
law property concept of constructive eviction is useful.
The defendants argue that the Blochs were never
evicted, actually or constructively, because they never
vacated the premises. The defendants’ point is well-
taken. To establish a claim for constructive eviction, a
No. 06-3376                                                  15

tenant need not move out the minute the landlord’s
conduct begins to render the dwelling uninhabitable—in
this case, when the defendants began enforcing the Hall-
way Rule to take down the Blochs’ mezuzot. Tenants have
a reasonable time to vacate the premises. Auto. Supply Co.
v. Scene-in-Action Corp., 340 Ill. 196, 203 (1930); see also
Shaker & Assocs., Inc. v. Med. Techs. Group, Ltd., 733 N.E.2d
865, 873 (Ill. App. Ct. 2000). Nonetheless, it is well-under-
stood that constructive eviction requires surrender of
possession by the tenant. E.g., Infinity Broad. Corp. of Ill. v.
Prudential Ins. Co. of Am., 869 F.2d 1073, 1077-78 (7th Cir.
1989) (citing cases); R ESTATEMENT (SECOND) OF P ROP .:
L ANDLORD & T ENANT §§ 5.4, 10.1 cmt. e (1977); Auto. Supply
Co., 340 Ill. at 201; Shaker & Assocs., 733 N.E.2d at 872;
JMB Props. Urban Co. v. Paolucci, 604 N.E.2d 967, 969 (Ill.
App. Ct. 1992); Sigsbee v. Swathwood, 419 N.E.2d 789, 794
(Ind. Ct. App. 1981); see also B LACK’S L AW D ICTIONARY,
supra, at 594. If the tenant fails to vacate within a rea-
sonable time, she waives her claim for constructive evic-
tion. Auto. Supply Co., 340 Ill. at 203; JMB Props. Urban
Co., 604 N.E.2d at 969; Dell’Armi Builders, Inc. v. Johnston,
526 N.E.2d 409, 412 (Ill. App. Ct. 1988).
  We recognize that the analogy to constructive eviction
is imperfect. Section 3604(a) concerns making a dwelling
“unavailable,” not constructive eviction per se. Still, the
Blochs never moved out. Though the Blochs compare
their plight to constructive eviction, they give no reason
why they failed to vacate. Instead, they stayed put and
resisted (by repeatedly replacing their mezuzot) the
defendants’ allegedly discriminatory enforcement of
16                                                   No. 06-3376

Hallway Rule 1 for over a year before a court enjoined the
Rule’s enforcement and the Association amended the
Rules. Whether “unavailability” means that a plaintiff
must, in every case, vacate the premises to have a § 3604(a)
claim is an issue we refrain from reaching.6 But based
on these facts, we see no possibility that a reasonable
jury could conclude that the defendants’ conduct
rendered Shoreline Towers “unavailable” to the Blochs,
which is what § 3604(a) requires. See Infinity Broad., 869
F.2d at 1078 (holding that district court “correctly declined
to render an advisory opinion” where plaintiff sued for
constructive eviction but had not yet vacated premises);
Shaker & Assocs., 733 N.E.2d at 873 (ten-month delay to
find new location deemed unreasonable); Auto. Supply
Co., 340 Ill. at 203 (two-month delay after loss of heat
deemed unreasonable); Sigsbee, 419 N.E.2d at 795 (eight-
month delay deemed unreasonable). Section 3604(a)
does not contemplate attempted constructive eviction.
  The panel dissent raised one other possibility for the
Blochs—the Hallway Rule restricted not only the
Blochs’ ability to live in their unit but also their ability
to sell to other observant Jews. To borrow the words



6
  Perhaps a future case may require us to reconsider our
understanding of constructive eviction, depending on how the
Supreme Court treats the potentially analogous concept of
constructive termination. See Marcoux v. Shell Oil Prods. Co.,
524 F.3d 33 (1st Cir. 2008), cert. granted sub nom. Mac’s Shell
Serv., Inc. v. Shell Oil Prods. Co., 129 S.Ct. 2788 (June 15, 2009)
(No. 08-240).
No. 06-3376                                                       17

from the dissent, “Hallway Rule 1 operates exactly as a
redlining rule does with respect to the ability of the
owner to sell to observant Jews. No such person could
buy a unit at Shoreline Towers. The Association might
as well hang a sign outside saying, ‘No observant Jews
allowed.’ ” Bloch, 533 F.3d at 570 (Wood, J., dissenting).
Such a sign would undoubtedly violate § 3604(a); hence,
so would the Hallway Rule. However, the Blochs never
made this argument to the district court, and moreover,
offered no evidence that they intended to sell their
units and that the Rule’s enforcement stifled their ef-
forts. As such, we conclude that the Blochs cannot proceed
under § 3604(a).7


                     B. 42 U.S.C. § 3604(b)
  Turning to the second of the three FHA theories,
§ 3604(b) makes it unlawful “[t]o discriminate against



7
   The panel dissent notes that another Shoreline Towers
resident, Debra Gassman, whose mezuzah removal we men-
tioned above, has also filed suit against Frischholz and the
Condo Association for the removal of her mezuzah. See Bloch,
533 F.3d at 568 (Wood, J., dissenting) (citing Gassman v.
Frischholz, No. 05-CV-5377 (N.D. Ill.), on appeal, No. 07-2213
(7th Cir.)). Gassman’s appeal has been stayed pending the
appeal in this case. The dissent discusses the fact that Gassman
actually moved out of her unit at Shoreline Towers to return
to Israel. Id. at 568, 570. Such circumstances might dictate a
different result under § 3604(a) than the Blochs’ case. However,
we refrain from making any conclusions about that case
given that the only facts before us are those of Bloch v. Frischholz.
18                                              No. 06-3376

any person in the terms, conditions, or privileges of sale
or rental of a dwelling, or in the provision of services
or facilities in connection therewith, because of race,
color, religion, sex, familial status, or national origin.”
Again, our task is to determine whether this provision
proscribes the sort of post-acquisition discrimination
alleged in this case. Subsection (b)’s language is broad,
mirroring Title VII, which we have held reaches both pre-
and post-hiring discrimination. See Kyles v. J.K. Guardian
Sec. Servs., Inc., 222 F.3d 289, 295 (7th Cir. 2000) (“Courts
have recognized that Title VIII is the functional
equivalent of Title VII, and so the provisions of these two
statutes are given like construction and application.”
(internal citations omitted)); DiCenso v. Cisneros, 96 F.3d
1004, 1008 (7th Cir. 1996) (“[W]e recognize a hostile
housing environment cause of action [under the FHA],
and begin our analysis with the more familiar Title VII
standard.”). Nonetheless, Halprin found the scope of
this provision more limited than Title VII, 388 F.3d at
329, and the defendants rely on Halprin to argue that
the FHA does not reach any claims of post-acquisition
discrimination. We read Halprin more narrowly, how-
ever, and see two possibilities for relief in this case, only
the latter of which is viable for the Blochs.
  Like subsection (a), constructive eviction is an option
under § 3604(b) as well. As we recognized in Halprin, the
right to inhabit the premises is a “privilege of sale.” 388
F.3d at 329. Deprivation of that right by making the
premises uninhabitable violates § 3604(b). See Cox, 430
F.3d at 746 (“[Section] 3604(b) may encompass the claim
of a current owner or renter . . . for actual or con-
No. 06-3376                                                  19

structive eviction.”). However, as we just discussed, the
Blochs have no constructive eviction claim. So this
§ 3604(b) avenue is closed to them.
  But the “privilege” to inhabit the condo is not the only
aspect of § 3604(b) that this case implicates. The Blochs
alleged discrimination by their condo association, an
entity by which the Blochs agreed to be governed when
they bought their units. This agreement, though contem-
plating future, post-sale governance by the Association,
was nonetheless a term or condition of sale that brings
this case within § 3604(b).8 See Cox, 430 F.3d at 746 (“[Sec-
tion] 3604(b) may encompass the claim of a current
owner or renter for attempted and unsuccessful discrimi-
nation relating to the initial sale or rental.”); Woods-Drake
v. Lundy, 667 F.2d 1198, 1201 (5th Cir. 1982) (“[W]hen a
landlord imposes on white tenants the condition that
they may lease his apartment only if they agree not to
receive blacks as guests, the landlord has discriminated
against the tenants in the ‘terms, conditions and privileges
of rental’ on the grounds of ‘race.’ ”).
  Shoreline Towers operates under a common plan or
“Declaration” that sets forth the rights, easements, privi-
leges, and restrictions subject to which condo owners



8
  The defendants seem to recognize this when they remarked at
the summary judgment stage, “[A]s a condition precedent to
purchasing or residing at Shoreline Towers Condominium
Association, they explicitly agreed to be bound and governed
by its Declaration and Bylaws.” (Defs.’ Reply Pls.’ Resp. Defs.’
Mot. Summ. J. 2.)
20                                              No. 06-3376

take their units upon purchase. Unit owners must, for
instance, pay their share of the expenses of administration,
maintenance, and repair of the building’s common ele-
ments. The Declaration also establishes a Board of Man-
agers, elected by the unit owners, to oversee the admin-
istration of the building; the Declaration vests the Board
with the authority to carry out this duty. For example,
the Board can cause certain repairs to the common ele-
ments to be performed at a unit owner’s expense. The
Board may also adopt and enforce rules and regulations
that it “deem[s] advisable for the maintenance, admin-
istration, management, operation, use, conservation and
beautification of the Property, and for the health comfort,
safety and general welfare of the Unit Owners and Occu-
pants of the Property.” So, upon purchasing their units,
the Blochs agreed to be bound by the enactments of the
Board of Managers, both present and future.
   This contractual connection between the Blochs and the
Board distinguishes this case from Halprin. Halprin made
it clear that § 3604(b) is not broad enough to provide a
blanket “privilege” to be free from all discrimination
from any source. Plaintiffs generally cannot sue under
§ 3604 for isolated acts of discrimination by other
private property owners. Neither the FHA’s text nor its
legislative history indicates an intent to make “quarrels
between neighbors . . . a routine basis for federal litiga-
tion.” 388 F.3d at 329. As deplorable as it might have
been, the defendants’ alleged conduct in Halprin was not
linked to any of the terms, conditions, or privileges
that accompanied or were related to the plaintiffs’ pur-
chase of their property. But that’s what § 3604(b) requires.
No. 06-3376                                                 21

  Here, however, the Blochs’ agreement to subject their
rights to the restrictions imposed by the Board was a
“condition” of the Blochs’ purchase; the Board’s power
to restrict unit owners’ rights flows from the terms of
the sale. And the Blochs alleged that the Board discrimi-
nated against them in wielding that power. Consequently,
because the Blochs purchased dwellings subject to the
condition that the Condo Association can enact rules
that restrict the buyer’s rights in the future, § 3604(b)
prohibits the Association from discriminating against
the Blochs through its enforcement of the rules, even
facially neutral rules.
  Allowing certain claims for post-acquisition discrim-
ination to proceed under § 3604(b) is also consistent, as
the panel dissent observed, with regulations adopted by
HUD, the agency responsible for implementing the
FHA. The HUD regulations explain that § 3604(b)’s
protections extend to prohibit “[l]imiting the use of
privileges, services or facilities associated with a
dwelling because of race [or] . . . religion . . . of an owner,
tenant or a person associated with him or her.” 24 C.F.R.
§ 100.65(b)(4) (emphasis added). Though a rote ap-
plication of Chevron deference might be inconsistent
with the judicially enforceable nature of the FHA’s
private right of action, see Adams Fruit Co. v. Barrett, 494
U.S. 638, 649-50 (1990); NAACP v. Am. Family Mut. Ins. Co.,
978 F.2d 287, 300 (7th Cir. 1992), the Supreme Court has
nonetheless recognized that HUD’s views about the
meaning of the FHA are entitled to “great weight,”
Trafficante, 409 U.S. at 210; see also NAACP, 978 F.2d at
300 (“It would be weird to say that Title VIII applies . . . on
22                                               No. 06-3376

judicial review of administrative actions but not when
the litigation begins in district court.”). Accordingly, if
the Blochs produced sufficient evidence of discrim-
ination, we conclude that § 3604(b) could support the
Blochs’ claim.


                    C. 42 U.S.C. § 3617
  The Blochs’ third and final FHA theory arises under
§ 3617, which makes it unlawful “to coerce, intimidate,
threaten, or interfere with any person in the exercise or
enjoyment of, or on account of his having exercised or
enjoyed, or on account of his having aided or en-
couraged any other person in the exercise or enjoy-
ment of, any right granted or protected by section 3603,
3604, 3605, or 3606 of this title.” The Blochs argue that
§ 3617 supports a post-acquisition discrimination claim
independent of any allowed under § 3604. “Interference”
with the enjoyment of fair housing rights, they argue,
encompasses a broader swath of conduct than an
outright deprivation of those rights. Supporting the
Blochs’ position is a HUD regulation, 24 C.F.R.
§ 100.400(c)(2), which prohibits “[t]hreatening, intimidating
or interfering with persons in their enjoyment of a
dwelling because of the race [or] . . . religion . . . of such
persons, or of visitors or associates of such persons.”
Interference with the “enjoyment of a dwelling” could
only occur post-sale. See East-Miller v. Lake County
Highway Dep’t, 421 F.3d 558, 562 (7th Cir. 2005).
  Whether a violation of § 3617 can exist without a viola-
tion of § 3604 or any other FHA provision is a question
No. 06-3376                                                  23

we have routinely reserved. See South-Suburban Hous. Ctr.
v. Greater S. Suburban Bd. of Realtors, 935 F.2d 868, 886 (7th
Cir. 1991) (citing Metro. Hous. Dev. Corp. v. Vill. of Arlington
Heights, 558 F.2d 1283, 1288 n.5 (7th Cir. 1977)). Courts
are split on the issue. Compare Frazier v. Rominger, 27
F.3d 828, 834 (2d Cir. 1994), and Reule v. Sherwood Valley I
Council of Co-Owners, Inc., No. 05-3197, 2005 WL 2669480,
at *4 (S.D. Tex. Oct 19, 2005), with United States v. Koch, 352
F. Supp. 2d 970, 978-79 (D. Neb. 2004), and Stackhouse v.
DeSitter, 620 F. Supp. 208, 210 (N.D. Ill. 1985). In some
instances, we have held that the circumstances of the case
make §§ 3604 and 3617 coextensive—a violation of one
necessarily means a violation of the other. See Arlington
Heights, 558 F.2d at 1288 & n.5 (sections 3604 and 3617
violated if defendant’s refusal to rezone was done with
discriminatory intent or had discriminatory effect).
Here, however, that need not be the case. We know that
the Association’s enforcement of the Hallway Rule
did not constructively evict the Blochs in violation of
§ 3604(a) or (b). But that does not foreclose the possibility
that the defendants “interfered” with the Blochs’ enjoy-
ment of their § 3604 rights or “coerced” or “intimidated”
the Blochs on account of their having exercised those
rights. To hold otherwise would make § 3617 entirely
duplicative of the other FHA provisions; though its
language is unique in the FHA, § 3617 would have no
independent meaning. But “ ‘when the legislature uses
certain language in one part of the statute and different
language in another, the court assumes different
meanings were intended.’ ” Sosa v. Alvarez-Machain, 542
U.S. 692, 711 n.9 (2004) (quoting 2A N. Singer, Statutes
24                                                No. 06-3376

and Statutory Construction § 46:06, p. 194 (6th rev. ed.
2000)). Coercion, intimidation, threats, or interference
with or on account of a person’s exercise of his or her
§§ 3603-3606 rights can be distinct from outright viola-
tions of §§ 3603-3606. For instance, if a landlord rents to
a white tenant but then threatens to evict him upon
learning that he is married to a black woman, the land-
lord has plainly violated § 3617, whether he actually evicts
the tenant or not. That §§ 3604 and 3617 might overlap
in some circumstances is “neither unusual nor unfortu-
nate.” See United States v. Naftalin, 441 U.S. 768, 778 (1979)
(quotation omitted); NAACP, 978 F.2d at 298.
  Despite the fact that a § 3617 claim might stand on its
own, Halprin seems to cut the legs out from under it in a
case like this. Because § 3604 covers pre-sale conduct,
Halprin goes, § 3617 is likewise limited to pre-sale “inter-
ference” with § 3604 rights. 388 F.3d at 330. But, as we’ve
discussed above, even Halprin recognized that § 3604
might not be constrained to purely pre-sale discrim-
ination. Sections 3604(a) and (b) prohibit discriminatory
evictions. Eviction, actual or constructive, can only occur
after the sale or rental is complete. Therefore, “interference”
with certain rights protected by § 3604—rights that pro-
hibit discriminatory evictions—may also occur post-
acquisition. We recognize this interpretation effectively
overrules Halprin as far as § 3617 is concerned. But in
light of our view that § 3604 prohibits discriminatory
evictions, it follows that attempted discriminatory evictions
can violate § 3617’s prohibition against interference with
§ 3604 rights. Though § 3604 requires that the plaintiffs’
dwelling be made truly unavailable, or that defendants
No. 06-3376                                                 25

deprived plaintiffs of their privilege to inhabit their
dwelling, the text of § 3617 is not so limited. We agree
with the Blochs (and the United States, appearing as
amicus in this case) that § 3617 reaches a broader
range of post-acquisition conduct. A claim for coercion,
intimidation, threats, and interference with or on account
of plaintiff’s § 3604 rights does not require that the plain-
tiff actually vacate the premises.
  We find this construction of § 3617 consistent with
Congress’ intent in enacting the FHA—“the reach of the
proposed law was to replace the ghettos by truly inte-
grated and balanced living patterns.” Trafficante,
409 U.S. at 211 (internal quotation omitted). Requiring
the Blochs to vacate their homes before they can sue
undoubtedly stifles that purpose. Moreover, our view is
consistent with HUD’s interpretation of § 3617. HUD’s
regulations prohibit “interfering with persons in their
enjoyment of a dwelling because of the race [or] religion . . .
of such persons.” 24 C.F.R. § 100.400(c)(2) (emphasis
added). As we noted before, a rote Chevron analysis
might be inappropriate in this private-enforcement
context, see Adams Fruit, 494 U.S. at 649-50, but we still
must give HUD’s interpretations of the FHA “great
weight,” Trafficante, 409 U.S. at 210; NAACP, 978 F.2d
at 300. HUD’s regulations confirm that § 3617 can, in
appropriate circumstances, apply to post-acquisition
discrimination that does not result in eviction.
  So the § 3617 question in this case becomes whether
the defendants coerced, intimidated, threatened, or
interfered with the Blochs’ exercise or enjoyment of their
right to inhabit their condo units because of their race
26                                              No. 06-3376

or religion. To prevail on a § 3617 claim, a plaintiff
must show that (1) she is a protected individual under
the FHA, (2) she was engaged in the exercise or enjoy-
ment of her fair housing rights, (3) the defendants
coerced, threatened, intimidated, or interfered with the
plaintiff on account of her protected activity under the
FHA, and (4) the defendants were motivated by an
intent to discriminate. East-Miller, 421 F.3d at 563. “Inter-
ference” is more than a “quarrel among neighbors” or
an “isolated act of discrimination,” but rather is a
“pattern of harassment, invidiously motivated.” Halprin,
388 F.3d at 330; cf. DiCenso, 96 F.3d at 1006; Honce v.
Vigil, 1 F.3d 1085, 1090 (10th Cir. 1993).
  Discriminatory intent is the pivotal element in this
case. The Blochs clearly meet the first two elements:
they are Jewish and they lived in the condo units they
purchased at Shoreline Towers. The defendants also
engaged in a pattern of conduct, repeatedly ripping
down the Blochs’ mezuzot for over a year’s time.
This conduct would constitute “interference” if it was
invidiously motivated—that is, if it was intentionally
discriminatory. Thus, like their § 3604(b) claim for dis-
crimination in the terms or conditions of sale and their
§ 1982 claim, if the Blochs produced sufficient evidence
of discrimination, they can proceed under § 3617 for
interference with their § 3604 rights.


             IV. Intentional Discrimination
  Whether the Blochs demonstrated a triable issue as to
discrimination is the central question that divided the
No. 06-3376                                             27

panel of this court that previously considered this case.
Not seeing any evidence of discriminatory animus, the
panel majority viewed the Blochs’ claim as one seeking
a religious exception to a neutral rule of general applica-
bility because the Hallway Rules applied to all objects,
not just mezuzot. Bloch, 533 F.3d at 565. Under the
Supreme Court’s reasoning in Employment Division v.
Smith, 494 U.S. 872 (1990), the Association’s failure to
grant a “mezuzah exception” is not tantamount to inten-
tional discrimination. That the Blochs’ claim arose under
the FHA (unlike the Free Exercise Clause of the First
Amendment, at issue in Smith) doesn’t change matters;
the FHA requires accommodations only for handicaps,
42 U.S.C. § 3604(f)(3)(B), not for religion. The panel
dissent saw the evidence differently—not as a request
for accommodation but rather as a straightforward
claim for intentional discrimination. From the dissent’s
view, the record contained evidence sufficient for a
factfinder to conclude that the defendants’ “reinterpreta-
tion” and enforcement of Hallway Rule 1 was inten-
tionally done to discriminate against Jews. Bloch, 533
F.3d at 573 (Wood, J., dissenting).
  We agree with the panel dissent that the Blochs are not
seeking an exception to a neutral rule. Hallway Rule 1
might have been neutral when adopted; indeed, Lynne
Bloch voted for the Rule when she was on the Board of
Managers. But the Blochs’ principal argument is that the
Rule isn’t neutral anymore. As the dissent put it, “The
whole point of the Blochs’ case, however, is that the
Association, under the guise of ‘interpreting’ the rule in
2004, transformed it from a neutral one to one that was
28                                              No. 06-3376

targeted exclusively at observant Jewish residents.”
Bloch, 533 F.3d at 572 (Wood, J., dissenting). In essence,
the Blochs claim that, after the 2004 hallway repainting
project, the Board, by its reinterpretation of Rule 1, ef-
fectively enacted a new rule to deprive Jews of an im-
portant religious practice.
   Generally, plaintiffs can prove discrimination under
§ 3604 in two ways. Of course, one method requires
proof of discriminatory intent. (Section 3617, like § 1982,
requires a showing of discriminatory intent. East-Miller,
421 F.3d at 563.) In addition, we have held that, in
certain circumstances, plaintiffs can sustain a § 3604
claim on a modified disparate impact theory. Arlington
Heights, 558 F.2d at 1290; see also Gomez v. Chody, 867
F.2d 395, 402 (7th Cir. 1989); Southend Neighborhood, 743
F.2d at 1210; cf. Knapp v. Eagle Prop. Mgmt. Corp., 54
F.3d 1272, 1280-81 (7th Cir. 1995) (recognizing disparate
impact theory but finding it inapplicable in that case);
NAACP, 978 F.2d at 290 (same); Vill. of Bellwood v. Dwivedi,
895 F.2d 1521, 1533 (7th Cir. 1990) (same). But see Gross
v. FBL Financial Services, Inc., 129 S. Ct. 2343, 2350 (2009)
(finding that similar language in the ADEA provides for
a narrower category of discrimination claims).
  On appeal, the Blochs argue that they survive sum-
mary judgment on both theories. We agree with the
defendants, however, that the Blochs have waived the
disparate impact option by not developing it during the
summary judgment process below. The Blochs seem to
recognize their waiver in their briefing, but they
contend that the district court went outside the
No. 06-3376                                                29

pleadings on summary judgment and considered
disparate impact, which they say entitles them to raise it
on appeal. See Nabozny v. Podlesny, 92 F.3d 446, 450 (7th
Cir. 1996) (“If the court elects to rely on legal arguments
and evidence not incorporated in, or submitted with, the
summary judgment motion, the court is obligated to
consider the entire record ‘to ensure that the record
reveals no issue of material fact.’ ” (quoting Brown v. United
States, 976 F.2d 1104, 1110 (7th Cir. 1992))). But a close
reading of the district court’s order (and the Blochs’
briefing on summary judgment) reveals that the court
never considered the disparate impact theory the Blochs
advance here. That theory, which is based on our
opinion in Arlington Heights, 558 F.2d at 1290, involves an
intricate four-factor test that balances several competing
interests, none of which was ever discussed in the
district court’s order. This is likely because the Blochs
never developed a disparate impact claim under the
Arlington Heights framework on summary judgment. The
Blochs mentioned the words “disparate impact” in just
a few off-hand statements in their summary judgment
briefs; and they cited Arlington Heights only once, and
not until their surreply. But they never engaged or
even mentioned the four factors required to make out a
disparate impact claim. And moreover, they only
mention the disparate impact of the Hallway Rules in
the context of intentional discrimination, not as an inde-
pendent argument. This explains why the district court
never mentioned Arlington Heights in its order. Though
the district court did say that the Blochs “offer[ed] no
admissible evidence of the disparate impact they claim,” it
30                                                    No. 06-3376

did so, like the Blochs’ briefing, in the context of the
Blochs’ claim for intentional discrimination—the only
theory they presented at summary judgment. Accordingly,
we conclude that the Blochs waived any Arlington
Heights disparate impact argument.9
  So the Blochs must proceed on a showing of intentional
discrimination. Although the Blochs’ case is no slam
dunk, we think the record contains sufficient evidence,
with reasonable inferences drawn in the Blochs’ favor,
that there are genuine issues for trial on intentional
discrimination.
  To begin with, the Blochs produced evidence to show
that the Association reinterpreted the Hallway Rules in
2004 to apply to mezuzot, and other objects, which the
Rules were never designed to reach. In addition to state-
ments from past Board members and evidence that the
Blochs’ mezuzot were never removed prior to 2004, a
common canon of construction supports the Blochs’
argument. See Corley v. United States, 129 S. Ct. 1558, 1566
(2009) (“[O]ne of the most basic interpretive canons” is
“that [a] statute should be construed so that effect is



9
  We should note that after the court issued its decision on
summary judgment, the Blochs filed a motion to reconsider,
where, for the first time, they articulated a disparate impact
theory under Arlington Heights. But developing an argument
for the first time in a motion to reconsider is too late. See
Brooks v. City of Chicago, 564 F.3d 830, 833 (7th Cir. 2009) (“[A]ny
arguments . . . raised for the first time in [a] motion to recon-
sider are waived.” (citation omitted)).
No. 06-3376                                                31

given to all its provisions, so that no part will be inopera-
tive or superfluous, void or insignificant” (quotation
omitted)). Hallway Rule 1 prohibits “objects of any sort . . .
outside Unit entrance doors.” After the 2004 hall-
way painting project, the Association construed
that language to reach doors and doorposts. But Hallway
Rule 2 prohibits “signs or name plates . . . placed on Unit
doors.” So if Rule 1 were originally intended to cover
doors and doorposts, Rule 2 would have been super-
fluous. As such, a trier of fact could conclude that when
the Association adopted the Hallway Rules (with Lynne
Bloch voting for their adoption), it never intended them
to prohibit objects on the doorposts like mezuzot. Viewed
in this light, the evidence shows that the Association did
not make an exception for the Blochs from 2001 to 2004,
only to withdraw that exception after the painting pro-
ject. Instead, a factfinder could conclude that the Associa-
tion intentionally reinterpreted the Rules to repeatedly
remove the Blochs’ mezuzot, thus burdening their religious
practices.
  As the panel majority correctly observed, though, this
evidence alone is insufficient to create a triable issue as
to discriminatory intent. The Hallway Rules were
applied neutrally after 2004. The Association cleared the
doors and doorposts of everything from mezuzot to
crucifixes to Christmas decorations to Chicago Bears’
pennants. Even if we were to assume that Judaism was
the only religion affected by the reinterpretation of the
Rules, the reasoning in Smith would put the kibosh on
the plaintiff’s case. Smith requires more than just
evidence of an adverse impact on observant Jews. Even
32                                                No. 06-3376

the evidence of the Blochs’ attempt to amend the Hall-
way Rules is insufficient standing alone. Under Smith,
the denial of a religious exception is not intentional
discrimination.
  This makes the Blochs’ task more difficult, but not
impossible. They must show that the Association reinter-
preted the Hallway Rules to apply to mezuzot “because of”
and not merely “in spite of” the Blochs’ religion. See Pers.
Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979). In other
words, the evidence must indicate that the Association
was not simply indifferent when it reinterpreted the
Hallway Rules; the evidence must show that the Associa-
tion reinterpreted the Rules with Jews in mind. See Church
of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S.
520, 534 (1993).
  The First Amendment “ ‘forbids subtle departures
from neutrality’ . . . and ‘covert suppression of particular
religious beliefs.’ ” Id. Concurring in Lukumi, Justice
Scalia, the author of Smith, explained that the First Amend-
ment prohibited “laws which, though neutral in their
terms, through their design, construction, or enforcement
target the practices of a particular religion for discrim-
inatory treatment.” Id. at 557 (Scalia, J., concurring). So, to
side with the defendants, we must assume that the
“design, construction, or enforcement” of Hallway Rule 1
does not target observant Jews.
  That’s an assumption we just can’t make on this rec-
ord. “A finding of discriminatory intent is usually based
on circumstantial evidence and the district court must
exercise extreme caution in granting summary judgment
No. 06-3376                                                33

in such a context.” Gomez, 867 F.2d at 402. We think the
district court was too hasty here. The Blochs demon-
strated that the Association repeatedly removed their
mezuzot, even though the Blochs, in complaining and
petitioning for the amendment of Rule 1, explained that
they were required by Jewish Law to affix mezuzot to
the exterior of their doorpost.
  The Blochs also produced evidence of animus between
Frischholz and Lynne Bloch. In some circumstances,
evidence of animus might detract from an intentional
discrimination claim—one could assume that the
harasser acted out of personal spite instead of improper
prejudice. But in this case, the evidence shows more
than just a petty spat between neighbors. As early as 2001,
Frischholz knew that Lynne Bloch would be offended
by removing mezuzot from her doorposts. Still, he ap-
proved of their repeated removal from 2004 on. When
she confronted him about it, he retaliated. He accused
Lynne of being a racist, called her a liar, encouraged
other tenants not to elect her to the Board, and told her
that if she didn’t like the Association’s taking down her
mezuzot, she should “get out.”
  Frischholz’s comments about the Friday night Board
events are also telling. His responses smack of religious
bias. He admitted that he was aware of Lynne’s religious
obligations but he showed utter intolerance for them:
“She’s perfectly able. She decides not to. . . . She says that
she can’t attend after sunset, because it is Shavus [sic].”
Not only does this admission seem to sum up
Frischholz’s view of the Blochs’ religious beliefs, but it is
34                                              No. 06-3376

fair to infer that Frischholz scheduled the meetings on
Friday nights with Judaism in mind. The same inference
could be made about Frischholz’s views toward mezuzot.
The record also supports the view that Frischholz held
substantial influence over the Board and its activities. A
trier of fact could conclude that Frischholz carried out
his contempt for Lynne by using his position of authority
to target something he knew was important to the
Blochs—their religion.
  Perhaps the strongest evidence of anti-Semitic motives,
though, occurred during the Shivah after Marvin Bloch’s
death. Despite the Blochs’ request, and the Association’s
agreement, to keep their mezuzah up during the
mourning period, the defendants repeatedly removed it.
In fact, as the panel dissent put it, “the defendants
waited until the family literally was attending Dr. Bloch’s
funeral and then removed the mezuzot while everyone
was away.” Bloch, 533 F.3d at 567. Not only that, but the
record shows that the defendants selectively enforced the
Hallway Rule only against the mezuzah. The coat rack and
the table remained in the hallway outside the unit even
after the mezuzah was stripped away. Instead of clearing
the hallway of these obstacles, the Association’s mainte-
nance person pulled down only a six-inch-by-one-
inch religious item. Selectively interpreting “objects of
any sort” to apply only to the mezuzah but not to secular
objects creates an inference of discriminatory intent.
  It is the combination of all of these facts and inferences,
rather than any single one, that pushes this case beyond
summary judgment. A trier of fact could conclude that
No. 06-3376                                             35

the Association’s reinterpretation of the Hallway Rule
and clearing of all objects from doorposts was intended
to target the only group of residents for which the prohib-
ited practice was religiously required. The Blochs can
therefore proceed on an intentional discrimination theory
under §§ 3604(b), 3617 and 1982. (Because of the reversal
of summary judgment on three of the four federal
claims, the state law claims must also be reinstated.)


                     V. Conclusion
  We R EVERSE the judgment of the district court on the
Blochs’ claims under §§ 3604(b), 3617 and 1982, and we
A FFIRM its judgment on the § 3604(a) claim. This case is
R EMANDED for further proceedings consistent with this
opinion.




                          11-13-09